Case 21-60052 Document 55 Filed in TXSB on 09/07/21 Page 1 of 11

UNITED STATES BANKRUPTCY COURT
SOUTHERN AND WESTERN DISTRICTS OF TEXAS

i HOUSTON DIVISION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASE NAME: | Scott Vincent Van Dyke Petition Date:| = 5/25/2024
Ce ee A BARES |
CASE NUMBER: |. 24760082,
THIS REPORT IS FOR THE MONTH/YEAR (example: MAY/1995) OF | June-2021
All Individual Debtor-In-Possession Checking, Savings, Brokerage Accounts: All Non-Debtor-In-Possession Accounts:
BANK. NAME: ACCOUNT NO:: BANK NAME: ACCOUNT NO::
i 7 | |Frost Bank | XX-XXXXXXX.
i L : | :
3 | : 3.1 |
(attach list if needed) (attach list if needed)
A copy of a reconciled statement should be attached for each and all accounts.
| og «$27,915.11 | $ 27,915.11
Total Disbursements from MOR-7 Total Disbursements from MFR-2 Total Disbursements

Or Small Business Exhibit B-1 (When the debtor is an Individual)
(When the debtor is a sole proprietorship)

 

Are all post-petition liabilities, including taxes, being paid within terms? Yesiv¥..

 

 

Have any pre-petition liabilities been paid ? Yes _NolX If so, explain |

 

 

Are all U. S. Trustee Quarterly Fee Payments current? Yesi¥ Nol.

 

What is the status of your Plan of Reorganization?

 

 

***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee***

 

t

 

Attorney Name: | Susan Tran Adams

 

 

 

 

 

Firm: | Tran Singh LLP : I certify under penalty of perjury that the following complete

Pp Pp
Address: [2502 La Branch Street ' Monthly Financial Report (MFR), consisting of MFR-1 through
Address: MFR-3 plus attachments, is true and correct.

 

 

City State, Zip: [Houston, 1x 77004
Telephone: [832-875-7300 SIGNED

 

 

 

 

 

 

 

(ORIGINAL SIGNATURE)
MFR-1 | ,

 

 

 
Case 21-60052 Document 55 Filed in TXSB on 09/07/21 Page 2 of 11
This FORM is for INDIVIDUALS ONLY

 

CASE NAME: | Scott Vincent Van Dyke

CASH RECEIPTS AND
DISBURSEMENTS

1. CASH - BEGINNING OF MONTH
RECEIPTS

TOTAL RECEIPTS

Draw from (Contribution to) Operation of Business MOR-7 or
Small Business Exhibit B-1

DISBURSEMENTS

SUB-TOTAL DISBURSEMENTS (for Individual)

18. PROFESSIONAL FEES

TOTAL DISBURSEMENTS
20. NET CASH FLOW

21. CASH - END OF MONTH

MFR-2

SCHEDULE
1&J

38,065.00

17,850.00

$ 55,915.00

22,516.00
910.00
455.00

2,425.00
600.00
170,00
285.00
465.00
§20.00

2,201.00

410.00

$ 30,857.00

$ 30,857.00
25,058.00
$ 25,058.00

MONTH

MONTH

CASE NUMBERS 1.2 one

MONTH

 

$ 429.31 ||

 

0.00
0.00
0,00

31,500.00

 

$ 31,500.00

 

0.00
166.02
9,292.74
793.30
609.52
0.00
0.00
570.23
0.00
376.89
0.00
13,116.44

 

$ 27,915.14

 

0,00
6.00

 

$ 27,915.11

 

3,584.89

$ 4,014.20

 

MONTH

$ 0.00
9.00
$ 0.00

Revised: 1/31/2014

[eee

Petition Date: boon _05/25/202 1

__21-60082,

MONTH

MONTH

 
Case 21-60052 Document 55 Filed in TXSB on 09/07/21 Page 3 of 11

This FORM is for INDIVIDUALS ONLY

 

   

CASE NAME: | Scott Vincent Van Dyke i CASE NUMBER: | _ _ 21-60052,

 

POST-PETITION LIABILITIES

TOTAL SECURED

AT&T U-Verse
of Houston - ARA

of Houston - Water

TOTAL UNSECURED $ 718.19

TOTAL TAXES $ 0.00

 

TOTAL POST-PETITION LIABILITIES (for Individual) fn . $ 0.00 |

 

MER-3 Revised: 31/2014
Case 21-60052 Document 55 Filed in TXSB on 09/07/21 Page 4 of 11

7S009-TZ equinNn ased

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PE'GLEEL $ cdi
LO'P8r'Z1 $ sesuedxy ssauisng
er gO1z $ asuadxy ied
pe'6Ee $ aleg jeuosied
00°SL $ sebieyd yueg
s]JUOWasiNgsic 19y}0

00°00S'F¢ $ cus
00'00s' Le $ ayAq ueA esaloul
sjdiacay 18u10

be0e oun SLNAIWASUNasia

 

ONV Sldld9oau HSVD YAHLO

 

 

ayAq UBA WASUIA 1109S oweN ased
, a6ed

Case 21-60052 Document 55 Filed in TXSB on 09/07/21 Page 5 of 11

 

 

 

L'ZSL'
gb z2z't
o0s06 OS™
z9'128'2-
ep'ses'z
68222"
68 Lez-
Ze°E9L'Z
Bz beS'Z
oo'o0s'zz.
Z2°996'61-
90'62z
7 Lz ‘ez une 7.

aourjeg Buipug
SUO]JORSUBI, MAN [ejOL
SWS} Z - Spain pue s}isodaq

SUd}] gp - sjuawuAeg puke syoayuD
suooRrsuel] MON

}202/€7/90 JO Se aouejeg JajsiHoy
SUOIJIBSURL, Pa1eS;OUL) [EIOL

sua}! J - sjuewiAeg pue syoeyD
suoHoesuesy paieapoury

aouRjeg paiealo
SUOI}OESURL paieajy je}OL
SUld}! J - S}ipein pue sjisodag
Stuld}l $9 - SjuawAeg puke syoayy

suol}oRsuel] paiealy
aouejeg Buuuibag

 

vale,

Lzoz/ez/90 Buipuz poled ‘yueg'}sos4
Areuiwung uoijerlouosey

eyAq U2A “A,09S

bZ/Z0/L0
WY €2:0L
"SBINSOTISTG 138430 pue JUaWadsIBY ZUNGIOY
RTsodeq ay} UT paTsToeds se saT}RTueTNGssst 10 ssouasayyTp Aue Jsodas pue YdTasay uadn jJuswszZeys yUueq 4sNOA BUuTWEXS sseatd

 

29T2t99 *duv3a XL NOLSNOH bIS# HB90NR Ligad sdd 59° 1b b1-90
2912199 ?GyHv3 XL NOLSNOH bic# Y3a90ur Lidad Sod ec" aet bI-90
2972199 *aHVvo XL NOLSNOH 66GH% G-F-H Ligadg Sod 1g°9T b1-90
29T2T99 *davo XL NOLSNOH 291240 20% ASVNYVHd/SAD LIGad Sod bo be
29tzt99 iqavo agegcgs-eis IddNS 33%dsa0 LSAmM 39vs SSVHOUNd Gkva LIdsd LL b21
2972199 auvo NOLSNOH S.AGNT/ANVE ASSHV ASVHIYNd Guva Lidad Ts" at
29tz2t99 ‘duva LLLGOBL-EIL oy $09 B6aT{TOD ueapssny SSVHOUNd Guava LIgad 2b°56
29t2Tt99 *ayuvo XL NOLSNOH OCO% G-3-H LIGsad SOd se'ot
2stz199 *dava XL NOLSNOH 51ek AF90NX LIGsd Sod L£b6°S6
2972199 *duvo VIIa /HOa NZKY 21VATNTGX2¥SN GIA NZWV SSVHIuNd Guvo Liqad 99°GET
29t2to9 *duvo VI1a/WO9" NZKV IGHONSTX2xSf G3AW NZWV SSVHOUAd GVO Ligsd &b°6R
z29t2t99 tdyuva solvs sai WO3 XIVALAN ONIMNNIaY duva Ligsa b1°ST
29712199 *GHuv3 sv vd SWV dO SHALSAS SNINUVd BSVHIeNd Guva Ligada oo°s
z29T2199 -duva boreteg-sts dVO NVOIXSW VIlvdvi WI S3SvHoeNd Guva Ligad 43°16
29T2T99 *ayuVva NOLSMOH S.AGNT/ANVE ADSHV BSSVH38Nd Guvo Lrdqsa oe°et
29Tzt99 *quva NOLSNOH SUOTSNHTTI Tequag SSvHouNd Guvo LIgad 00° d22 50-90
2912199 ‘duavo NOLSNOH B9vVavo NOLSNOH INWO SSVHIUNd GuVva Ligad oo*be 60-90
29T2t99 *dava NOLSAOH S, AGN T/ANVa ADSHV SSVHOdNd Gkuvo LIGad 22g’ zo-90
Sada LaAvedasao o0°Ss Te-90
T2G2SDXXXXXXXXKX LWAd AMLAY INOTLVN ONVICIN LIGSd JINOXLI31E 96°bS8'T 10-90
z29t2t99 tauya NOLSNOH BtOt# SV¥O a0iS09 ASVHOUNd Cava Ligad S2°19 10-90
29tzt99 *duvo botelag-eil AVS NVIIXSW VILVdvl WI SSVHI8Nd Auvo Lidad ga°Lb 10-90
29T2199 -dayvo XL NOLSNOH BIS YASONA LIqsd Sad ab"e2 10-90
29tzt99 -aqyvo XL NOLSNGH VAANG OSTS FISH YA90NN Ligadq sod SL ot TO-90
29t2i99 ‘ayva XL NOLSNOH Dich YA90Nx Ligsd sod eg’ Tat Ta-96
2912199 *dyvo XL NOLSNOH TOQOASG @ HiVG GAG LNN LIGaad SOd 2i°80S 10-96
egt2tg9 *duva XL NOLSNOH AOTT # LUVHSLAad LIgGsd Sad Bb° BG 10-96
z29tzt99 *auva NOLSNGH Sed gobaoct NINSVa 3SVHSuNd Gavo LIaad Sb°sl 16-990
29ta2i99 *dyuvo NOLSNGH a £08 ~ ONTMYVd S1daave SSVH3aNd Guava LIgad 00°90T 1a-90
29t2tg99 *ayuvo NOLSNOH 6422g Aeaqns SSVHOkNd Guva Ligadq Z2eB°9T g2-S0
29TZ199 *duvg NOLSNOH S AGN I/ANVE ASAT SSVHOdNd Guvo LIGad bTtt g2-S0
29ta2t99 dav VUE /HOD NZNV ZENLASLHZ¥SN GAN NZWV SSVHOUNd Guava LIidaa Ob° at 82-50
2912199 ‘dav NOLSNOH S.AGN1/4NVE ADAKY SSVHIeNd Guvo Lidad ab-9 42-S0
35a ASN oo°se 92-50
NOILdI¥OSad NOTLOVSNVAL LNAOHY aivd

wn nee nee eee enero ee -- ) SLIGSQ/SIWMVEGHLIM YBHLO  --------------- wo nn ee eee ee eee e ene

 

 

MOZHD IWNISTYQ SHL 30 395VHI NV SV ATIVOINOYNLOATS a3argz9a. /
| | 6a8°924¢ # BLbb S1-90
LNNONY AI3SHI aivd | LNNOWY AXISHKS givd | ANNONY XOSHD alvd
De] ee
{ eo*aoontb Lisadad 22-90
oo°oaa‘'s 1L1sodad gt-90 | oo'eoa's Lisodad L1-90
oa°ooa‘'s Lisadad bt-90 | aqo°aoa's : L1Sodad 20-90
ao°aas't LIsadad to-90 | oo aca't Lisod3a 10-90
LNAOWY NOITLOIVSNVAL Ziva | LNNONY NOTLOVSNVAL 3ivd
wo nee en ee eee ee eee eee eee ee e-n--- SLIGRYO/SLISOdSG ------------- an ne ene ee een ener e
2e°eol'2 I 22°S966T p29 | ao°oog‘’ 22 Pg q bo" 622
ANSWALVIS SIHL SINVIVE Tt LNNOWY | “ON I LNOOWY I “ONT ANAWSLVLS LSVT SONVIVa

 

| SIVMVaCHLIM | SifSoOd3ad |

Case 21-60052 Document 55 Filed in TXSB on 09/07/21 Page 6 of 11

 

‘ueuny Gureq J04 NOA Butp 4,uUOM JeYR weuhoud
RJepsaAO ue Of OTTAaY Aes puy ‘suoTRTpuag BuyAYTTenb jJaow
NOAA UsUM SSd9T JO HOTS JO SJJeUpsaAO UO Soa GR BAQpOOoG Aes

0
L@Zli XL NOLSNOH
e2E22 XO Od
SNAG NVA ALLOOS

 

b $0 7 36eYg ~
OA 000000-ZOT LOUA.LLAT SELTEQONGEOOZOLS UAC L-272Z720000

1é02-e2-90
GanSSiI LNAWALVIS

 

DIGHA 49qUIDTA ISTLL Suxay ‘uoysnoH SLEL Xog “O'd

BLOLE1S-O08-1 UO OOBL-BRE-ELL SOL ci wy

Sie
Oe
TTVO NOLLVAYOANI YOd KE

An? an a nanan

coreimns

AANA ANA Ann TAME TAannsnAANANT4E t
Case 21-60052 Document 55 Filed in TXSB on 09/07/21 Page 7 of 11

*SOUNSOTISTO JayJO pue jUsMoesBy JUNO DY YTSsodsaq ayy

UT patsToeds se saTyTseTnGeast so saouasadstp Aue Ysodas pue ydyaoas uodn jJuawazeqys yAUeg JnNok supwexa aseatd

‘ainpasaid Bujuereg ety uj days yoes aging! pue yooqyoaya JNOA Wy UORIPpR ayy YAayd UaIeyIp sie sagueleq

asauy (0) uly) ainBy eauejeq yooqyaayo paysnipe inof yoyew pinoys (g eur) eauEjeg yunoase Ino, “anoge JeaYysyiow Oy] ajajdwos ‘eouElEd juaua}E}S anok Aquaa a] “p

“py aur] UO ]UAUIA]L}S INOA UO Jou yng '18;S/Bal INGA ul ale yey
$]1pasa 18yjO Jo sySodap Aue ayy,~A JNODIe INGA oO} pajipala uaag arey Spun] ey} Jey a}ed|pUl O} aUAzAS InOA UO S}pas9 ayo puR sysodap ye yeu ‘saysjGa! snd Uy“

‘anage papiaaid

ageds aig ul) JuaUNa}e\s INOX UO JOU Ng ‘IeysiBas noA UL @1e JeUY Sqap faye Jo SyDaYS Aue SP] YuNGSIe INOA WON UMEIPYYM Uaaq erey Spun; Oy Jeu} S}edjpUj a JUBUIA}EYS
INOK UO SYqap Jayjo Jo SpeMBIPUA WALLY 'Sx9@YS ou} [je Yety ‘ya}s}Ga7 INOA Uj JaysiGas YooqyoAYa ANOA yy JUALUA}E|S aYy JO JOY ay} UO NOBUO} Yaya ay) aiedwoy ‘Z

+ta}siBe1 nod uf pasaqua ueag ancy SuQQoESUEs) Guypueys;no [je yey) Aue, “ajajduscs 5} saysifias yooqyaayo InoA eins ag",

aourjeg

 

 

(y aur) 1eloL $ yooqyaayy paisnipy‘oL <—

 

 

yooqyoays INOA ul

 

pasajua usag jou aAey

 

yeu} JUsWa}e}S JNOA UO

 

Buyeadde sypaio 1ayjo

 

 

 

 

 

 

$4 Jo ysasayuy Aue ppy ‘6
$ fE}OIGHS 8
yooqysaya

 

INOA Ul palayua uaag

 

yOU aAey jeU) SafiByo

 

$ - yueg Aue yoenqns 7

 

 

aourjeq

 

 

$ yooqyosyo JnoA Ja}uyQ Og

 

aoueeg

 

 

 

$ yunoasy ino, ‘g <A

 

 

yuaway}e}s

 

UO UMOUS JOU S}paJo

 

$+ Jayjo / sysodaq ppy “¢

 

 

 

$ E}O}GNS “€

 

 

Quawaye}s

 

Sly} UO UMOUS JOU
syiqap Jaujyo / syoayo)

 

 

$- Vv aur] peyqns

 

 

JUaWayey}s JO JUOLY UO

 

 

 

¢ uMoys aouReg Jayuy “1

 

 

 

Suqaq 13810
qunouy PIqQunyN AyD yaaysyion

‘aaysiGas nok
uj pazaqua jou suoysesuey Sulpueysyno Aue pue qawajeys nod “aysiBas yooqyaayo JnoA peau }},nOd ‘ujfiag nod asojag ‘yoagyoays nod aauRyeq NOA diay || yoaysyom Siu],

:yooqya9aya 1noA aauRjeq 0} MOH

 

 

 

 

 

 

 

uawaje}s sity Jo yuOY ay) UO pals} Ssaippe pue yueq ayy OF LNA! pue did (E
ainyeubis
b $0 2 a6ed Jaquiny junosay Jaquinyy junoaay
Jaquiny junosay JEqUINN JuNOoaYy
Jaquuny junoasy Jaquinyy yunoaoy

“sueo] pue sq ‘jeuey Aouow ‘shureg ‘Bupjaayg Suipnjout payepdn eq pynoys yoiypa syunoaoe ye ys17 (Z
‘yuaulayeys spy jo JOH ay} UO UMOYs UOReUO} ssasppe ay) 0} saBueYs aye; (1

*SUONONASUS 9SAyy Mol}OJ 'SSoippe ANGA aHueys o] “Ajayejpauw) SSaippe Jo safueya Aue jo Sn Ajjou aseajd

NNN9229.001 -0N2-TNFRSTO2003900032736-LETTERO? 102Z-00-0-00000270
“SOUNSOTISTG 18420 PUe JUsHBaNBYyY JUNOCISYy
}Tsodeq oy} ut petyToeds se seTPTyeTnBawsy so seouesesstp Aue Jsodes pue ydrasas uodn yuewajzezys yueq sno suywexa aseatd

“BAG PAYSTT S[#}0R apeq-a}-seEa,
UR Woss pojonpap usaq aAey saaJ qo pue 4SN popuNnjas Auy

Lotti,

| aa‘se | S334 LAVeCHHAO ALoOL |

ore J=------- wer nee Penn ene ene e eee ene eee eee -

|
| B3ivd-oL-uv3a | dormad SiHi | I
|

00002222-002-002-TDFRST02003900032736-LETTERO) 102-00-0-00000270

 

 

| VWiLOL { WLOL I
| gso’6ge‘s St-90 | T2°69L'2 20-90

a Z2e°e9L's] g2z-90 | Sb oab'b bt-90 | ag -£6°922 10-90
a Sb°9eLl's 22-90 | OS‘*6b6E'T 11-90 | Oe" bt g2-s50
= L£9°790'G t2-90 | TE°096'T 60-90 | 95° 281 42-90
° 9L°12L‘E1 gi-90 | eL'oso'2 20-90 | bo’ bET 92-0
© 9L°T2L‘°@ £1-90 | T2°sgegi2 bo-90 | 60° 622 S2-s0
2 j i
oO SONV1VV4 aqivd | SONV IVE ALVd I SONV Vd aivda
QL---------- 22 eee ee ee eee eee wane enn SONV IVE ATIVE -- er nr ree rere eee nee eee eee eee ee- nace
o S39YVHI SDIAWSS ATHLNOW BSHd/39YVHD SDLANSS oo°s e2-90
N 29T2t99 :ayuva 8L£22-992-008 NOLSAGH LSVOHOD ASVHIUNd Guvd LIgada g0°0S 2-90
Y 29 T2to9o *‘Guvo O0f0-E96-ETL YSAIN-S9vuOLS XSL OTE 3SVHIeNd GuVID LIgad 60°0L €z2-90
2 29tzi9s -quva NOLSNOH DIAYSS HOSLYIV NOLSNOH 3ASVHOaNd Gav. LIdsda oag°Le2*s 2-90
& 29t2t99 *auva boTetasg-cil © AVQ NVOIXSN VILVdVL V1 ASVHIYNd AuvVo iigsd o2°SL — €z2-90
c 2912199 :dyva NOLSNOH OS2z2# LoOd3d 391450 SSVH34Nd GuYVD LIgsd 6E°ELE €2~-90
oO 29T2et9>s *dqyva 0024-L429-C12 ONLNOW-ASVHOLS X31 OIG SSVHOYNd Guyvd LIGsd S$b° 02 2-90
oO 29tet99 *auva NOLSNGH SIAXSS HOALHIV NOLSNOH ASVHINNd Guvo Ligad 00° Lb‘ 22-90
” 29T2t99 :quva NOLSNGH 98% L0d30 351450 SSVH34Nd GHuVI LIgad Og*L69 22-90
< 29t2ts9 -aquya NOLSNOH S:AGNI/ANVE ADSHV ASVHOYNd GHYV3 LIdad 2L°0¢ 22-90
ke S2ZE8BXXXKX XK XxX ddijS 42 O84 HYVA ALVIS LIGhd DINOWLI3Z13 L2°SGTL'T 12-90
c TVMVHCHLIM ASTISL aoa'o0s'2 T2-90
_ 29 tz2t99 *qHv5 L£668-L26-G608 A¥d OLNV*3 11 90WL ONIXNNDAad AuVD Lidad 28°06 T2-90
3 29Tz2t99 -aquva VIE /NHO3"NZNYV TOd2NISTZxIU Tid UozeUY ONIXNNDSY Auvo LIGaa 90°bT ta-6 )
= 2912199 :dyv3a XL NOLSNOH bISH# YS50NH LIdadq Sad Se°42 Té@-s$
LL 29gTzt99 *-aquyv3 XL NOLSAGH bIS# YS9ONRN LIdad sad Te°soer 12-90

Z29Tzt99 -auyo NOLSNOH SlOT# S¥9 GD1S03 SSVHI8Nd GAuvVa Lisa bo" ee T2-90
tp e29t2t99 -aqyuva NOLSNOH Sod s9b09cHh NINSVE SSVHOuNd Guvo Lidsa z2o°St 12-96
va 29T2t99 Guy 96b2-G8b-T82 LIdSQH IWHINY GNV1T8V3d SSVHIuNd aduvo Ligad G6°LTT 12-90
c 29t2zig9s -duva NOLSNGH 3544509 330H yoVid* OS SSVHO8Nd GYuVO Lidad erat 12-90
® 292195 *auyva SA TIVAANNNS WODO°NIGSYNIY SNIYYNNISY Guva LIdsda Z£8°L2T £1-906
E 29tzieses -auva NOLSNOH VIYSTIVS S$ SNOLNY *1SL SSVH3UNd Guva Ligqsa 2b°6 L1-90
oO 29tzt99 -ayvi XL NOLSNOH X TGb¢ 00 LOdd3d 391430 L193d Sod QG°b9T S1-90
oO 29tz2t99 :quva NOLSNOH AGdlxX-GTEMOW ONITeHNoga davo Ligada 66°6T St-90
a 29TzZi99 *dyva NOLSNOH HOON Lid SHL ¥4iSh ASVH3UNd GuVS LIGad eb"ee bT-90

29t2to9 -aquva NOLSNOH WOOH Lid SHL ¥LSL ASVH3BYNd Guvo LIdsa S£°Sb bT-90
tN Z29tZis9 ayy XL NOLSNOH oTet YA90NR Ligsd sad 20° 51-90
oO 29t2zt99 :quva NOLSNGH 8TOt# SV5 ooLS03 ASVHIaNd AHYVD LIGsa 91°29 bT-90
SZ 2972199 ?duHvo G6629926-26T dOHSHYSEHVA YOTVA SASVHIANd Guava LIdsda oo"9¢e b1-90
I
NJ NOI LdI ¥9OS30 NOILIVSNVYL LANNONYV aivd
ttre sss cree so SLIGHO/STWMVUGHLIM YBHLO > - 22 n reer n nner eee eer e ener e eee eee
NY
S CQANNTINODD O9¢08b2 OY “ON JNNOD3DV * INNODDV IVNOSd3d LSOdH4

 

AMAG NVA A LLOOS
b 30 ¢ |86eYg

1202-¢2-90
QansSSi LNAWALVIS

 

DIA J3qUIDIA] ISZLL SBXA, ‘UOysNOLT STET Xog “O'd

sory a

BLOL-CIS-O008-1f UO OORL-BBE-ELL an
7d

VIVO NOLLVAUOANE YOd ‘
Case 21-60052 Document 55 Filed in TXSB on 09/07/21 Page 9 of 11

“\) ONgaShe 0G » 5

JP atrenson

O#bZ/L2/90

Mb DUROCOTU TS eT SSE TOs
alas e $

00°00s'2$

seep
fan te

Faaop mes

sera ee ng wen emo

Tig pee Peps Pee tea eet

rr

ony ATP eo =

 

TRAesPUM

 

o0°000‘S$ O#b2/8L/90

 

ar wartoetos
aero eee :

pEacacaiits:

aeteen’s

 

00°000'e$ O# 12/20/80

 

: een ne tent nanan
, a MOSEORNEOS BERODOAI |
1 eetewog $ smyace $
. otbtth “SSH €} |
Lat 4
. cc CQ: OREN RET ey i
conoeg Te | ET sey i
. * “Go 3
+ eee CY senrermass Ka HOLM i

sees,
RAD HYAA LIOS3 |

b 39 % 36eq

T202-¢e-90
G4AnSSiI LNAWSLVILS

SLOL-ELS-O08-L UO OOBL-BSE-EILL
TIVS NOLLVAROINI YOd

 

 

 

 

 

 

 

 

¢
b
é
:
68'91e$ albb# bz/S1/90 o0'000'vs O#12/22/90 5
tts eostaaszgs ~ CCOODIN abo wit ¢
. t SRR we f ererererererewerernenanaren tania mem hata netenammarone f
ia GE «= wOREGeyros «| eEADOCONTT t
. "sesame or reeey : — c
” nyt te + + Baidng Bye * . a WORT ED *
ones a = i
| a , : “telat materi j2ate . co! si omen i
I . . - sore ey ar + ee at fy
J tpens catjeus . uty vhf a L
a ‘weyermicen “oo WAT HYAA LID trent unre na Wena t
le = nanos ‘
¢
00'000's$ O#LZ/IZL/90 00'000'Ss$ O#L2/PL/90
a aatanat aaa | antec
aetnee's s warrenty s os
a OM ge i ee + te i ‘
2 Cal a co |
f : Beiermeemiens eH : ot
5 mg Bee e/> fey Get |
. =o + mo
andes tmemmuess aur, “no remeet x pcaerent
SUG WYAA LOD WHAT AVA A LIONS

0000s‘ LS O#LZ/L0/90

erent

ob aOILOWNOY «— EBODCONT I
" gerwo sy &

 

an SOL
we,
7 rt 7 Etre,

it Boye |
Oey
wo BRR

wa ST,
; acer

oo c00'Ls

annoy

“39 OF

 

O#L2/L0/90

 

DL wEATONHTDS = HEROOONTE
5
open
<m Bou gy
a

mg
soa mintwnasett
BUSA ROSS

SHAG NYA A LLOOS

DIG A9qUIDIAL ISZLL SHXAY, ‘UOJSHOL] SLET XG “O'd

AW
IN

1soly 4
Case 21-60052 Document 55 Filed in TXSB on 09/07/21 Page 10 of 11

p e6eg

 

 

 

 

00°000't 00°000'1 xX USED dad 4202/10/90 ysodaq
swe} 2 - S}ipeaig pue sjisodeq
ZL'S96'61- 22°S96'61- sjuswiAed pue syoayd je]oL
Z2°S96'61- 00'8- x LZ0z/ez/90 yOsyd
cL L96'61- 00°0- Xx *JSEOWUOD HOV L20z/zz/90 yoayud
Z2°L06'61- 60°02- x aBelojs xa Bq HOV -Z0¢/2Z/90 yoeayd
€9°2€8'61- 02°S2- X ueolxeyy enedel e7 HOV LZ0z/e2/90 y98YD
€y'Z92'61- 6E'62E- x jyodaq aoe HOV bZ0¢/2z/90 yay
vO'Ese'6L- 00°LEZ'e- xX UO}JSNOH JO YOO] Ay HOV Leoc/e2/S0 yosyd
vO'OPL'OL- ebol- x 3}OH YORIG HOV 1202/12/90 yoaud
Z6'SEL'91- 90'FL- xX woD uoZeLuy HOV Lz0d/t2/90 yoayd
OB LZL'OL- cO'S I x sulqoy ubjseg HOV L202/t2/90 yoayud,
p8901'9L- G8 Le- xX JaBory HOV bZ0Z/LZ/90 yaad
66°820'91- eL0e- x SNNOAA HOV LZ02@/Lz/90 BUD
Le°8v0'91- yOCe- x 093809 HOV LZ0c/-7/90 yay
€9'VLO'SL- 28°06- x SUG L HOV Lz0z/t2/90 yosud
92°€Z6'S4- G6LLE- X “HO BWLY PUB TES HOV tZ0Z/t2/90 yoByD
L8°S08'Sh~ LeSel- x Jabo1y HOV LZOZ/$2/90 yoayD
09°029'S1- SP e0c- Xx aBelojs xa Bq HOV b202e/b2/90 yay
GO'29P'S\- 09°269- x yodaq aaijo0 HOV LZ0Z/12/90 y9BUD
GG°692'hL- LEGEL LE 4 Wey 8}8}S HOV L202/12/90 yOBYD- We Ita
Bz PSO'EL- 00°00$"2- x ysed WLY Lé02/12/90 yayd,
82 PSS'OL- cr'é- x ANNOAA HOV LZOZ/Z 4/90 ysaUD
98" PPs'Ol- LE°LEL- x ulpexul| HOV -z0z/Z 4/90 yeayd
66°917'0L- 00°L¥S'¢- xX UO}SNOH JO YOO] IY HOV bZ0Z/2 4/90 ypauD
66°698'b- 66°61- x USE JED Je}siy] HOV $Z07Z/S 1/90 pay
00°0Se'p- Og’ P9t- x yodaq aa1j0 HOV b202/S 1/90 YOsyD,
0S°S89'p- cr'ec- xX wool yd HOV LZ0Z/E 1/90 wsyD
20°L¥9'b- 91° 29O- x 09}S0D HOV bZO7c/€ 1/90 peayd
L6'PeS'b- ZO'e}- x Ja6oly HOV $202/2 4/90 BYD
68 b2S'y- 1SOL- x €aaH HOV LZ0Z/Z 1/90 yayd
BE'SSS'b- bb ve- x Aoewieud SAD HOV b20Z/e4/90 yeBYD
P6'0es'P- 00°9¢- xX doysiaqieg Jojen, HOV Lz0z/Z 4/90 yayd
v6'v6P'b- vO Le X JaBosy HOV LZ0z/Z 4/90 yay
oe esr'y- BL eb x wool yd HOV bc0z/e 4/80 wed
eS°60¢'b- LL y@l- x “dns soyjo jsamabes HOV LZ0Z/ZL/90 yosyD
GL P82'P- ee'SZL- X JaBoiy HOV b20¢/2 4/90 yoayd ao
ey och 'y- 68°9L¢- x ony obse4 SeMA BLby bZOz/L 1/90 yOOYD- Wd ila {
pS 6LL'E- 1e@OL- x ANNOAA HOV -Z0Z/0L/90 yoayd ~
€2°892'e- S8'9}- Xx @3SH HOV 1202/60/90 wed
ge LSZ‘e- or p6- X 7 Jo eBajjoo uegawy HOV 1202/60/80 sD
OP LS9'¢e- viGL- xX X8ON HOV b202/90/90 WSyD
Ze 2P9'e- 29° bb X 7" ueoxeyy ejedel ey HOV 1202/90/90 PsyD
gZ009"€- 6y°68- x WOD UOZEUNY HOV 1202/90/90 yosyD
Qe LLS'e- 2y'C6- x saBory HOV -Z02/90/90 PsyD
62° 2bb'e- 99°S6L- x uoZeLuy HOV 4202/90/90 weyd
€b 227'e- 00°S- x Buped HOV +20@/P0/90 yoBUD
ELV LLZ'e- Og eh x ANNOAA HOV 1Z02/¥0/90 49BUD
€8°C07'e- 00°0z2- x suo[snj|| [2}ueq HOV bZ0¢/€0/S90 +» WUD
€8'€86'c- 00'Fe- x Bupyed HOV 4202/20/90 YsyO
€9°6S6'Z- eer xX ANNOAA HOV bZ02/10/90 ysyd
Lo°ocg6'z- 00°S€- x yueg sol HOV $202/L0/90 yWByd
-S°026'2- oo°Se- X yueg ysoly HOV 4202/10/90 syd
Lo°Sge'z- 80°Lb- X  “ ueoxeyy enedey ey HOV bZ02/10/80 ysayd
er sEeg'c- g2'L9o- x 094809 HOV L202/L0/90 WsyD
BL LLL e- 8Y'S6- x HEUS}Sd HOV bZ02/10/90 wsyD
02°829'¢- 00°901- xX Bupped ayey HOV bzZ02/L0/90 wBYO
02°229'e- 2280S" x puokag 9 ujeg pag HOV LZ0Z/10/90 YOBUD
96'E90'C- 96°7S9"L- Xx SOUBINSU PUELPIIAL HOV bZ02/10/80 PBYD
Z0°602- SZ'0l- x Jabory HOV LZOZ/0€/S0 Saud
Le°861- OF'8z- x JaBo1y HOV LZOZ/OE/SO way
28°691- BS LOL- Xx JaBory HOV $202/0€/S0 wayD
62 89- PELE X sAqn] yueg ABawy HOV  ——- LZ0Z/8Z/SO yaya
SL2S- SP'Sl- x suiqoy upiseg HOV 1Z0Z/82/S0 yayD
OL be Z9°OL- x Aemqns HOV bZ02/82/50 weld
88° rC- Op'st- x Wop uoZeuy HOV L202/82/S0 ysyd
8P'9- 8p'9- Xx SINNOAA HOV LZO0e/22/90 s98UD
slua} pg - sjusuiAeg pue sysayg
suoioesuell poieal9
'O0'6ZZ aouerjeg Buruubeg
aourjeg jyunowy do SWEN won ajyeqg adAy

 

 

Lz0z/€z/90 Bulpug polled ‘yueg"y}sol4
jlejoq uoHellouccey Lzizo/20
ayAq UBA ‘A.409S WY €2:01
Case 21-60052 Document 55 Filed in TXSB on 09/07/21 Page 11 of 11

z abe

 

 

 

 

 

 

LOLGL‘E 29°R7S'E aougjeg Buipuy
gL 222") el 227'b SUOHOBSUELL MON [E}0L
00°0S0'6 00°0S0'6 SUPSIQ pue sysodaq jejoL
00°00'6 00'0S LZOZ/L0/20 ysodaq
00'000'6 00'000'6 -Z02/Sz/90 ysodeq
SWd} Z - S}Ipalg pue sjisodaq
28228 L- Z8'228'L- sjuawAed PUB SYOSYD je}OL
282282" 00'6- @}e9 OIL HOW Lz0z/L0/20 yay
Ze'ele'L- LL€b- NeH-N HOV +Z02/-0/20 yosuD
bb°S08'2- SLZLE- IneEH-N HOV LZ02/L0/20 yoauD
96°269'J- 9z'9- suaaibjen HOV -zoz/0e/90 yoauD
02°989'Z- 6L'62- suaaibeny HOV Lzoz/oc/g0 yoaud
L6°9S9'Z- 99°/€- SNNOAA HOV LZ0Z/0€/90 yosyuD
SZ'619'L- 00'002- ysep WV LZ0z/0€/90 yosyg
Gz'6Lb'L- 8e'e1- WwoQ'uOZeWYy HOV +z0z/8z/90 yosyd
Le'00r'2- ZL LE- wog‘uozeLUy HOV Lz0z/8z/90 yoayD
GZ'E9e' L- Lo°Ly- " uBOIXeW enedes ey HOV +202/8z/90 yOBYD
BOSLCA- Lo Zg- Appeq 06 HOV +Z02/82/90 yoayD
LV'8S2'2- 00'S9- BUEISINO]] JO a}E}S HOV Lz0z/8z/90 ysug
LEe6L'Z- G'9g- abeiojys xe] Biq HOV +-Z0z/82/90 yasyo
€9°901'Z- 00'009- yseg LY +202/8z/90 yaayD
€9°90¢'9- SL'p90'e- SIBAOPY UOYY BOIL HOV bz0c/ez/90 yoaud :
Sr Zrb'P- o0'9er'z- SIOAOYY USYY BS1YL HOV -z0z/9z/90 yo8yd \
8r'900'e- 8P'o- SNNOAA HOV Lz0z/Sz/90 yoayd
00°000'2- 00°000'z- yseg WILY LZ02/Sz/90 yosuD

Sud} gL - sjusLuAeg pue syoaug
suUO!}DeSURJ, MAN

 

 

 

er ges'z 6e°90¢'Z LZOZ/Ez/90 Jo se aouRRg JejsiBey

68° 22e- 68° Le2- SUOHOeSUBI] Pales[ouy |e}OL

68° Lec- 68°22z- sjuswuAed puke sydoyy Je}OL

68° 222- €S'8- SQE] ISON HOV LZ0¢/22/90 yosBUd,

9¢°612- pe'dt- EZZiq S,OULUOG HOV L20¢/ez/S0 way

eS LOe- 61 6c- SNNOAA HOV bZ0¢/Z2/S30 wad

cL bdt- ev6ti- “" ypaig jodeq ewoy HOV bZ0z/01/S0 SUD
_ 08 %s- e8°Se- JOY ueUNH HOV L202/SO/L0 syd

8P'9e- aP'9- SINNOAA HOV OZ02/6Z/60 yoBUD

00°02- 00'0¢- SSIMASUULL HOV 0Z07/zZ/S0 waud

sue}! {- sjuauiAeg pur syosy
suoioesues, paseajoun

 

 

 

 

 

ce egL'Z ez ves'Z eoupjeg paies[s
SZ rEes'e ez res'z suoloesuell paseajs jejol
00°00$'2z 00°009'2Z SHPaio pue sysodaq |e}oL
00°00S'zz 00°000'r x Lc0d/2c/90 ysodaq
00°00s"eL 00°000'S x 1202/8 £/90 ysodeq
00°009'€L 00°000'S xX b202¢/L1/90 ysodaq
00°00" 00°000'€ Xx LZOc/P L/90 ysodaq
o0°00s's 00°000'e Xx ayhq UB, Bsalay dad -202/c0/90 ysodeq
00°009'2 0000s" 4 ysed dad 1202/40/90 ysodeq
eourjeq junowy 4 QWEN wn ajyeg adh

 

 

Lzoz/ez/90 Bulpug polled ‘yueg"ysol4
jlejoq uoHellouo\eY LZ/Z0/20
ayAq URA ‘A.H09S NV £2201
